

Execution Copy 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SUBSCRIPTION AGREEMENT
 
 
CHINA ARCHITECTURAL ENGINEERING, INC.
 
US$10,000,000 VARIABLE RATE CONVERTIBLE BONDS DUE 2012
 
800,000 WARRANTS EXPIRING 2010
 
 
March 27, 2007
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
CONTENTS


Clause
   
Page
       
1.
INTERPRETATION
 
1
2.
ISSUE OF THE BONDS AND WARRANTS
 
1
3.
AGREEMENTS BY THE SUBSCRIBER AND THE ISSUER
 
2
4.
REPRESENTATIONS AND WARRANTIES
 
2
5.
UNDERTAKINGS BY THE ISSUER
 
14
6.
CONDITIONS PRECEDENT
 
16
7.
CLOSING
 
18
8.
COMMISSION
 
18
9.
FEES AND EXPENSES
 
18
10.
INDEMNIFICATION
 
19
11.
TERMINATION
 
20
12.
SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
 
21
13.
COMMUNICATIONS
 
21
14.
GOVERNING LAW AND JURISDICTION
 
22
15.
COUNTERPARTS
 
22
16.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
 
22
17.
INVALIDITY
 
22
18.
ENTIRE AGREEMENT
 
22
SCHEDULE 1   TERMS AND CONDITIONS OF THE BONDS
 
23
SCHEDULE 2   FORM OF WARRANT INSTRUMENT
 
24
SCHEDULE 3   FORM OF CERTIFICATE OF NO MATERIAL ADVERSE CHANGE
 
25



-i-

--------------------------------------------------------------------------------




THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made on March 27, 2007
 
BETWEEN:
 

(1)
CHINA ARCHITECTURAL ENGINEERING, INC. (the “Issuer”); and

 

(2)
ABN AMRO BANK N.V. (the “Subscriber”).

 
The Issuer and the Subscriber wish to record the arrangements agreed among them
in relation to an issue of (a) US$10,000,0000 Variable Rate Convertible Bonds
due 2012 of the Issuer (the “Bonds”, which expression where the context so
admits shall include the global certificate (the “Global Certificate”) to be
delivered in respect of them) and (b) 800,000 warrants to purchase 800,000
shares of common stock of the Issuer (the “Warrants”, which expression where the
context so admits shall include the Warrant Instrument and certificate or
certificates for the Warrants (the “Warrant Instrument” and the “Warrant
Certificate(s)”) to be delivered in respect of them). The definitive Bonds, if
required to be issued, will be in registered form in denominations of US$1,000
each. Each Bond will be convertible at the option of the holder thereof into
fully paid shares of common stock of par value US$0.001 per share that will be
listed on the AMEX (as defined below) (the “Shares”) of the Issuer at an initial
conversion price equal to the IPO Price per share (as defined herein) in
accordance with the Terms and Conditions of the Bonds (the “Terms and
Conditions”). Each Warrant will be convertible at the option of the holder
thereof into the Shares of the Issuer at an initial exercise price of US$0.01
per Warrant in accordance with the terms of the Warrant Instrument.
 

1.
INTERPRETATION

 

1.1
Definitions

 
Terms defined in the Terms and Conditions and the Warrant Instrument have,
unless the context requires otherwise, the same meaning in this Agreement.
 

1.2
Headings

 
The headings in this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement. Unless the context otherwise requires,
words denoting the singular number only shall include the plural and vice versa.
References to Clauses and Schedules are to be construed as references to clauses
of, and schedules to, this Agreement.
 

2.
ISSUE OF THE BONDS AND WARRANTS

 

2.1
Agreement to Issue

 
The Issuer agrees to issue the Bonds on April 4, 2007, or such later date as the
Issuer and the Subscriber may agree, (the “Closing Date”) to the Subscriber. The
Bonds will be subscribed at a price equal to ninety-seven percent (97%) of their
principal amount (the “Subscription Price”, being the issue price of one hundred
percent (100%) less the commission referred to in Clause 8). The Warrants will
be subscribed at US$0.0001 per Warrant (the “Warrant Issue Price”).
 

2.2
The Bonds and the Warrants

 
The Bonds will be issued in accordance with the terms of a trust deed expected
to be dated the Closing Date (the “Trust Deed”), in a form to be agreed by the
parties hereto, to be entered into between the Issuer and a trustee to be
appointed as trustee (the “Trustee”) and will be issued subject to and with the
benefit of a Paying and Conversion Agency Agreement expected to be dated the
Closing Date (the “Agency Agreement”), in a form to be agreed by the parties
hereto, to be entered into between the Issuer, the Trustee, a principal paying
and conversion agent to be appointed (the “Principal Paying and Conversion
Agent”) and the other agents named therein. The Warrants will be issued in
accordance with the terms of the Warrant Instrument and will be issued subject
to and with the benefit of a Warrant Agency Agreement expected to be dated the
Closing Date (the “Warrant Agency Agreement”). The Issuer and the Subscriber
shall enter into a Registration Rights Agreement on the Closing Date (the
“Registration Rights Agreement”), in a form to be agreed by the parties hereto.
This Agreement, the Trust Deed, the Agency Agreement, the Warrant Instrument,
the Warrant Agency Agreement and the Registration Rights Agreement are together
referred to herein as the “Contracts”.
 
-1-

--------------------------------------------------------------------------------


 

2.3
Terms and Conditions

 
The Terms and Conditions shall be substantially in the form set out in Schedule
1 to this Agreement, with such changes as may be agreed in writing between the
Issuer and the Subscriber.
 

2.4
Warrant Instrument

 
The Warrant Instrument shall be substantially in the form set out in Schedule 2
to this Agreement with such changes as may be agreed in writing between the
Issuer and the Subscriber.
 

3.
AGREEMENTS BY THE SUBSCRIBER AND THE ISSUER

 

3.1
Subscription

 
The Subscriber agrees to subscribe and pay for, or to procure subscriptions and
payment for, (a) the Bonds in full, on the Closing Date at the Subscription
Price and (b) the Warrants in full, on the Closing Date at the aggregate Warrant
Issue Price and, in each case, on the terms of this Agreement.
 

3.2
Filings

 
Notwithstanding any other provision of this Agreement, the Issuer shall timely
make (i) all filings required by the securities laws and regulations of the
United States of America, including all filings required for a company subject
to the periodic reporting requirements of the Securities Exchange Act of 1934;
and (ii) after the Shares are listed, all filings required by AMEX.
 

3.3
No Fiduciary or Agency Relationship

 
Nothing in this Agreement or the nature of the services provided by the
Subscriber shall be deemed to create a fiduciary or agency relationship between
the Subscriber and the Issuer or any of their respective stockholders,
creditors, employees or any other party.
 

4.
REPRESENTATIONS AND WARRANTIES

 

4.1
Warranties by the Issuer

 
The Issuer represents and warrants to the Subscriber that as at the date of this
Agreement and as at the Closing Date (and at any time from the date hereof up to
and including the Closing Date):
 

(a)
Incorporation



Each of the Issuer and its Subsidiaries is duly incorporated and validly
existing under the laws of the State of Delaware (in the case of the Issuer) and
the relevant jurisdiction (in the case of each Subsidiary) with full power and
authority to conduct its business presently carried on by it and is lawfully
qualified to do business, and has all permits, licences and other authorisations
required, in each jurisdiction in which business is conducted by it (except
where the failure to be so qualified or have obtained such permits licenses or
authorizations would not have a material adverse effect) and has been operating
its business pursuant to and in material compliance with the terms of all such
permits, licences and other authorisations; the Issuer has full power and
authority, and is able lawfully, to enter into and perform its obligations under
the Bonds, the Warrants and the Contracts;
 
-2-

--------------------------------------------------------------------------------


 

(b)
Receivership

 
No encumbrancer has taken possession of, and no receiver has been appointed
over, the whole or any substantial part of the assets or undertaking of the
Issuer or any of its Subsidiaries;
 

(c)
Insolvency

 
Each of the Issuer and its Subsidiaries is not (and is not, and could not be,
deemed by law or a court to be) insolvent or bankrupt or unable to pay its
debts, has not stopped, suspended or threatened (through an official action of
its board of directors) to stop or suspend payment of all or a material part of
(or of a particular type of) its debts, has not proposed or made any agreement
for the deferral, rescheduling or other readjustment of all of (or all of a
particular type of) its debts (or of any part which it will or might otherwise
be unable to pay when due), has not proposed or made a general assignment or an
arrangement or composition with or for the benefit of the relevant creditors in
respect of any such debts and a moratorium has not been agreed or declared in
respect of or affecting all or any part of (or of a particular type of) the
debts of the Issuer or any of its Subsidiaries;
 

(d)
Winding-up

 
No order has been made and no effective resolution has been passed for the
winding-up or dissolution or administration or receivership of the Issuer or any
of its Subsidiaries, and none of the Issuer or any of its Subsidiaries has
threatened (through an official action of its board of directors) to cease to
carry on all or a material part of its business or operations except to the
extent that it has made disposals of assets or shares in the normal course of
its business for fair value;
 

(e)
Validity of Contracts

 
The Contracts have been duly authorised by the Issuer, this Agreement has been
and the other Contracts will on the Closing Date have been duly executed and
delivered by the Issuer and this Agreement constitutes and the other Contracts
will on the Closing Date, constitute valid and legally binding obligations of
the Issuer, enforceable in accordance with their respective terms subject to the
laws of bankruptcy and other laws affecting the rights of creditors generally;
 
-3-

--------------------------------------------------------------------------------


 

(f)
Validity of Bonds and Warrants



The Bonds and the Warrants have been duly authorised by the Issuer and, when the
Bonds have been duly executed, authenticated, issued and delivered in accordance
with the Trust Deed and the Agency Agreement and the Warrants have been duly
executed, authenticated, issued and delivered in accordance with the Warrant
Instrument and the Warrant Agency Agreement, each will constitute valid and
legally binding obligations of the Issuer enforceable in accordance with their
respective terms subject to the laws of bankruptcy and other laws affecting the
rights of creditors generally;
 

(g)
Status of the Bonds and the Warrants

 
The Bonds and the Warrants will constitute direct, general, unsubordinated,
unconditional and unsecured obligations of the Issuer which (i) rank pari passu
and without preference among themselves and (ii) will at all times rank pari
passu with all other present and future unsecured and unsubordinated obligations
of the Issuer, save for such obligations as may be provided by mandatory
provisions of applicable law;
 

(h)
Taxation

 
With reference to the laws and regulations of the United States (and all
applicable subdivisions thereof) subsisting on the date of this Agreement, all
payments of principal, premium and interest in respect of the Bonds, and all
payments by the Issuer under the Contracts, will be made free and clear of, and
without withholding or making any deduction for or on account of, any taxes,
duties, assessments or governmental charges of whatever nature imposed, levied,
collected, withheld or assessed by or on behalf of the United States (and all
applicable subdivisions thereof) or any political subdivision or authority
thereof or therein having power to tax;
 

(i)
Stamp Duty

 
No stamp or other duty is assessable or payable in, and no withholding or
deduction for any taxes, duties, assessment or governmental charges of whatever
nature is imposed or made for or on account of any income, registration,
transfer or turnover taxes, customs or other duties or taxes of any kind,
levied, collected, withheld or assessed by or within, the United States, the
State of Delaware or any other relevant jurisdiction in connection with the
creation, issue, offering or sale of the Bonds or the Warrants or the execution
or delivery of the Contracts;
 

(j)
Consents

 
No action or thing is required to be taken, fulfilled or done (including without
limitation the obtaining of any consent or licence or the making of any filing
or registration) in the United States, the State of Delaware or elsewhere for
the issue of the Bonds, the Warrants and the Shares to be issued on conversion
of the Bonds or exercise of the Warrants, the carrying out of the other
transactions contemplated by the Contracts or the compliance by the Issuer with
the terms of the Bonds, the Warrants and the Contracts, as the case may be,
other than consents which have already been obtained and remain effective;
 

(k)
Compliance

 
The execution and delivery of the Contracts, the issue of the Bonds, the
Warrants and the Shares to be issued on conversion of the Bonds and exercise of
the Warrants, the use of the proceeds from the issue of the Bonds and the
Warrants as described in Clause 5.11, the carrying out of the other transactions
contemplated by the Contracts and compliance with their terms do not and will
not (a) conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, the documents constituting the Issuer, or any
indenture, trust deed, mortgage or other agreement or instrument to which the
Issuer or any of its Subsidiaries or any of their respective affiliates is a
party or by which either of them or any of their respective properties is bound,
or (b) infringe any existing applicable law, rule, regulation, judgment, order
or decree of any government, governmental body or court, domestic or foreign,
having jurisdiction over the Issuer, any of its Subsidiaries or any of their
respective affiliates or any of their respective properties or infringe the
rules of any stock exchange on which securities of the Issuer is listed;
 
-4-

--------------------------------------------------------------------------------


 

(l)
Financial Statements

 
(a) The audited consolidated financial statements of the Issuer and its
consolidated subsidiaries taken as a whole (the “Consolidated Group”) in respect
of the financial year ended 31 December, 2005 and the unaudited consolidated
financial statements of the Consolidated Group in respect of the nine month
period ended 30 September, 2006 have been prepared in accordance with generally
accepted accounting principles in the United States of America (“US GAAP”)
consistently applied (other than, in the case of the unaudited financials, the
absence of notes thereto) and give a true and fair view in all material respects
of the financial position of the Issuer and of the Consolidated Group as at the
dates, and the results of operations and changes in financial position of the
Issuer and of the Consolidated Group for the periods, in respect of which they
will have been prepared, and (b) since 31 December, 2005, being the date of the
latest audited consolidated financial statements of the Consolidated Group,
there has been no change (nor any development or event involving a prospective
change of which the Issuer is, or might reasonably be expected to be, aware)
which is materially adverse to the condition (financial or other), business,
prospects, results of operations or general affairs of the Consolidated Group;
 

(m)
Contingent Liabilities

 
There are no outstanding guarantees or contingent payment obligations of the
Issuer in respect of indebtedness of third parties;  
 

(n)
Off-balance Sheet Arrangements

 
Neither the Issuer nor any of its Subsidiaries are engaged in, party to, or have
any material off-balance sheet transactions, arrangements, and obligations other
than hedging transactions in the ordinary course of business; and neither the
Issuer nor any of its Subsidiaries has any material relationships with
unconsolidated entities that are contractually limited to narrow activities that
facilitate the transfer of or access to assets by the Issuer or any of its
Subsidiaries, such as structured finance entities and special purpose entities
that are reasonably likely to have a material effect on the liquidity of the
Issuer or any of its Subsidiaries or the availability thereof or the
requirements of the Issuer or any of its Subsidiaries for capital resources;
 

(o)
Internal Accounting Controls

 
Each of the Issuer and its Subsidiaries maintains systems of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorisations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with US GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorisation; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) each of the Issuer and its
Subsidiaries has made and kept books, records and accounts which, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of
assets of such entity and provide a sufficient basis for the preparation of the
Issuer’s consolidated financial statements in accordance with US GAAP; and the
Issuer’s current management information and accounting control system has been
in operation for at least twelve (12) months during which neither the Issuer nor
any Subsidiary has experienced any material difficulties with regard to (i)
through (v) above;
 
-5-

--------------------------------------------------------------------------------


 

(p)
Auditors

 
The auditors who certified the audited financial statements of the Consolidated
Group and the notes for the financial year of the Consolidated Group ended 31
December 2005 are independent public accountants with respect to the
Consolidated Group, as required by the American Institute of Certified Public
Accountants and the applicable rules and regulations thereof;
 

(q)
Title

 
(i) Each of the Issuer and its Subsidiaries has good and valid title to all real
property and personal property material for the operation of its business and
other assets owned by it and any rights or interests thereto and the Issuer or
the relevant Subsidiary, as the case may be, has received all necessary
approvals in order to have good and valid title to the foregoing property and
assets, including without limitation, approvals relating to the evaluation,
acquisition and perfection of title, (ii) there are no adverse rights that will
interfere with use made or to be made by the Issuer or any of its Subsidiaries
of all properties currently owned or occupied by them, the existence of which
would have a material adverse effect, and (iii) where any such property and
assets are held under lease by the Issuer or any of its Subsidiaries, each such
lease is a legal, valid and binding lease enforceable in accordance with its
terms subject to the laws of bankruptcy and other laws affecting the rights of
creditors generally;
 

(r)
Insurance

 
Each of the Issuer and its Subsidiaries has adequate insurance cover over all
assets which are material to it and the Issuer and its Subsidiaries taken as a
whole in an amount and against all risks and losses of the businesses carried on
by it, which are prudent and customary for companies carrying on similar
business; nothing has been done or has been omitted to be done whereby any of
the said policies has or may become void or voidable and no notice of
cancellation or termination has been received with respect to any such policies
and the Issuer or the relevant Subsidiary, as the case may be, is entitled to
the full benefits of such insurance;
 

(s)
Litigation

 
There are no pending actions, suits or proceedings against or affecting the
Issuer or any of its Subsidiaries or any of its properties which, if determined
adversely to the Issuer or any such Subsidiary or property, would individually
or in the aggregate have a material adverse effect on the condition (financial
or other), business, prospects, property, shareholders’ equity, results of
operations or general affairs of the Issuer or the Consolidated Group taken as a
whole, or on the ability of the Issuer to perform its obligations under the
Contracts, the Bonds or the Warrants, or which are otherwise material in the
context of the issue of the Bonds and the Warrants and, to the Issuer’s
knowledge, no such actions, suits or proceedings are threatened or contemplated;
 
-6-

--------------------------------------------------------------------------------


 

(t)
Labour Disputes

 
No labour dispute with the employees of the Issuer or any of its Subsidiaries
exists or, to the Issuer’s knowledge, is imminent that might have a material
adverse effect on the Issuer and its Subsidiaries taken as a whole;
 

(u)
Intellectual Property Rights

 

(i)
All Intellectual Property Rights are:

 

(A)
legally and beneficially owned by, and validly granted to the Issuer or any of
its Subsidiaries alone and free from all material encumbrances, restrictions on
use or obligations of disclosure, or licensed to, or used under the authority of
the owner by, the Issuer or any of its Subsidiaries;

 

(B)
valid and enforceable and nothing has been done or omitted to be done by the
Issuer or any of its Subsidiaries by which they may cease to be valid and
enforceable; and

 

(C)
not, to the Issuer’s knowledge, the subject of a claim from any person as to
title, validity, enforceability, entitlement or otherwise;

 

(ii)
To the Issuer’s knowledge, there is, and has been, no infringement of any of the
Intellectual Property Rights;

 

(iii)
Neither the Issuer nor any of its Subsidiaries has received any communications
alleging, nor has there been threatened any allegation, that any of the
Intellectual Property Rights and/or the use thereof by the Issuer or any of its
Subsidiaries has violated or infringed the intellectual property right,
proprietary or other rights of any third party; and

 

(iv)
In respect of the Intellectual Property Rights, the activities, processes,
methods, products or services now or at any time used or supplied by the Issuer
or any of its Subsidiaries:

 

(A)
are not now nor were they at the time used or supplied, subject to the license,
consent or permission of, or payment to, any third party; and

 

(B)
do not now nor did they at the time used or supplied, infringe any intellectual
property rights or any other rights of any third party.

 
“Intellectual Property” means (i) copyright, patents, know-how, confidential
information, database rights, rights in domain names and rights in trade marks
and designs (whether registered or unregistered), (ii) applications for
registration, and the right to apply for registration, for any of the same and
(iii) all other intellectual property rights and equivalent or similar forms of
protection existing anywhere in the world, owned by the Issuer or any of its
Subsidiaries.
 
-7-

--------------------------------------------------------------------------------


 

(v)
Information Technology

 
For the purposes of this sub-clause, “Information Technology” means all computer
systems, communications systems, software and hardware owned, used or licensed
by or to the Issuer or any of its Subsidiaries:
 

(i)
there are no bugs or viruses, logic bombs or other contaminants (including
without limitation, “worms” or “trojan horses”) in or failures or breakdowns of
any computer hardware or software or any other Information Technology equipment
used in connection with the business of the Issuer or any of its Subsidiaries
which (a) have caused any substantial disruption or interruption in or to the
operations of the Issuer or any of its Subsidiaries or (b) have had a material
adverse impact on the business of the Issuer and its Subsidiaries taken as a
whole;

 

(ii)
in the event that the persons providing maintenance or support services for the
Information Technology cease or are unable to do so, the Issuer and its
Subsidiaries have all the necessary rights and information to continue to
maintain and support or have a third party maintain or support the Information
Technology; and

 

(iii)
each of the Issuer and its Subsidiaries has in place procedures to prevent
unauthorised access and the introduction of viruses and to enable the taking and
storing on-site and off-site of back-up copies of the software and data;

 

(w)
Environmental Compliance

 
Neither the Issuer nor any of its Subsidiaries is in violation of any statute,
any rule, regulation, decision or order of any governmental agency or body or
any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), owns or operates any real property
contaminated with any substance that is subject to any environmental laws, is
liable for any off-site disposal or contamination pursuant to any environmental
laws, or is subject to any claim relating to any environmental laws, which
violation, contamination, liability or claim would individually or in the
aggregate have a material adverse effect on the Issuer and its Subsidiaries
taken as a whole;
 

(x)
Business Contracts

 
All contracts, agreements, leases and instruments (the “Business Contracts”) to
which the Issuer or any of its Subsidiaries is a party to or otherwise bound and
which are material to the assets, liabilities, condition (financial or other),
business, prospects, properties, shareholders’ equity, results of operations or
general affairs of the Issuer and its Subsidiaries are valid and are in full
force and effect and constitute legal, valid and binding obligations of the
Issuer and its Subsidiaries and are enforceable in accordance with their
respective terms. The Issuer has no knowledge of any notice or threat to
terminate any such Business Contracts which are material to the Issuer and its
Subsidiaries. Neither the Issuer nor any other party is in material default in
complying with any provisions of any such Business Contract, and no condition or
event or fact exists which, with notice, lapse of time or both, could constitute
a material default thereunder on the part of the Issuer or any of its
Subsidiaries;
 
-8-

--------------------------------------------------------------------------------


 

(y)
Due Diligence

 
The information, answers and documents supplied or disclosed in response to the
Subscriber’s due diligence questionnaire to be delivered to the Issuer and
during the due diligence telephone call with the Subscriber to take place before
the Closing Date (and any new or additional information serving to update or
amend such information supplied or disclosed by the Issuer to the Subscriber or
the legal and other professional advisers to the Subscriber prior to the Closing
Date) and the information in the Periodic Reports of the Issuer do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. All
forecasts and estimates relating to the Issuer and its Subsidiaries so supplied
or disclosed have been made after due, careful and proper consideration, are
based on reasonable assumptions and represent reasonable and fair expectations
honestly held based on facts known to such persons (or any of them);
 

(z)
Events of Default

 
No event has occurred or circumstance arisen which, had the Bonds and the
Warrants already been issued, might (whether or not with the giving of notice
and/or the passage of time and/or the fulfilment of any other requirement)
constitute an event described under “Events of Default” in the Terms and
Conditions or a Relevant Event (as defined in the Terms and Conditions)
resulting in the entitlement of the Bondholders to exercise the put option under
Condition 9(D) of the Terms and Conditions, or require an adjustment of the
initial Conversion Price of the Bonds, or require an adjustment to the number of
Warrant Shares issuable upon exercise of a Warrant;
 

(aa)
Directed Selling Efforts

 
Neither the Issuer nor its affiliates (as defined in Rule 405 under the United
States Securities Act of 1933, as amended (the “Securities Act”)), nor any
persons acting on its or their behalf have engaged or will engage in any
directed selling efforts (as defined in Regulation S of the Securities Act) with
respect to the Bonds and the Warrants and it and they have complied and will
comply with the offering restrictions of such Regulation;
 

(bb)
Investment Company

 
The Issuer is not, and as a result of the offer and sale of the Bonds and the
Warrants contemplated herein will not be, required to register as an “investment
company” under, and as such term is defined in, the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”) in connection
with or as a result of the offer and sale of the Bonds and the Warrants;
 
-9-

--------------------------------------------------------------------------------


 

(cc)
Regulation S



The Issuer reasonably believes that there is no substantial U.S. market interest
(as defined in Regulation S under the Securities Act) in the debt securities of
the Issuer, and that the Issuer and its affiliates and any person acting on its
or their behalf have complied with and will comply with the offering
restrictions requirement of Regulation S under the Securities Act;
 

(dd)
OFAC

 
Neither the Issuer nor any of its Subsidiaries nor any director, officer, agent,
employee or affiliate of the Issuer or any of its Subsidiaries are currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”). No part of the proceeds
of the sale of the Bonds or the Warrants will be used, directly or indirectly,
for any payments to: (i) any individual or entity listed on the Specially
Designated Nationals and Blocked Persons List administered by the OFAC and/or
any other similar lists administered by OFAC pursuant to any authorising
statute, executive order or regulation; (ii) the government of any country
subject to an OFAC Sanctions Program; (iii) any individual or entity included on
any list of terrorists or terrorist organizations maintained by the United
Nations, the European Union and or the countries in which the Issuer and its
affiliates operate; or (iv) any governmental official or employee, political
party, official of a political party, candidate for political office, anyone
else acting in an official capacity, or any agent of any such individual or
entity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”);
 

(ee)
FCPA

 
Neither the Issuer nor any of its Subsidiaries nor any director, officer, agent,
employee or other person associated with or acting on behalf of the Issuer or
any of its Subsidiaries, has used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the FCPA, as amended; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment prohibited
under any applicable law or regulation equivalent to the FCPA. No part of the
proceeds from the sale of the Bonds or the Warrants hereunder shall be used,
directly or indirectly, for any payment to any governmental official or
employee, political party, official of a political part, candidate for political
office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
FCPA;
 

(ff)
Anti-Money Laundering

 
The operations of the Issuer and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements and money laundering statutes in the United States (and all
applicable subdivisions thereof), in the case of the Issuer, and the
jurisdiction of its incorporation, in the case of each of the Issuer’s
Subsidiaries, and of all jurisdictions in which the Issuer and its Subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Issuer or any of its Subsidiaries with
respect to Money Laundering Laws is pending and no such actions, suits or
proceedings are threatened or contemplated;
 
-10-

--------------------------------------------------------------------------------


 

(gg)
Pre-emptive or Other Third Party Rights

 
The Issuer has available free from pre-emptive or other third party rights out
of its authorised but unissued share capital such number of Shares as would or
may be required to be issued upon conversion at the initial Conversion Price of
all of the Bonds and exercise of the Warrants now being issued, and the Shares
when issued and delivered in accordance with the Trust Deed and the Bonds or the
Warrants, as the case may be, will be freely transferable (subject to compliance
with applicable securities laws), duly and validly issued, fully paid and
non-assessable and free and clear from all liens, charges, encumbrances,
security interests and other third party rights, other than any created by the
Bondholder or the Warrantholder, as the case may be;
 

(hh)
Ranking of the Shares

 
The Shares to be issued upon conversion of the Bonds or exercise of the Warrants
will rank pari passu in all respects with all other common shares in issue of
the Issuer and be entitled when issued to all dividends and other distributions
declared, paid or made by the Issuer;
 

(ii)
No Restrictions applicable to the Shares

 
There are no restrictions which will be applicable to the Shares generally upon
the voting or transfer of any the Shares pursuant to the Issuer’s constitutional
documents or pursuant to any agreement or other instrument to which the Issuer
is a party or by which the Issuer may be bound;
 

(jj)
Authorised Share Capital

 
The Issuer has an authorised share capital as disclosed to the Subscriber and
all of the issued shares (or shares committed under any option or other rights)
of the Issuer have been duly and validly authorised and issued and are fully
paid and non-assessable;
 

(kk)
No Outstanding Securities

 
Except as disclosed in the most recent annual report on Form 10-K (the “Annual
Report”) filed by the Issuer with the United States Securities and Exchange
Commission (the “Commission”) as at the date of this Agreement and the quarterly
reports on Form 10-Q filed by the Issuer with the Commission subsequent to the
filing of the Annual Report and prior to the date hereof (the “Quarterly
Reports”, and together with the Annual Report, the “Periodic Reports”), there
are no outstanding securities issued by the Issuer or its Subsidiaries
convertible into or exchangeable for Shares, or warrants, rights or options to
purchase Shares from the Issuer, nor are there other or similar arrangements
approved by the board of directors of the Issuer or the general meeting of
shareholders of the Issuer providing for the issue or purchase of Shares or the
subscription for the Shares and no unissued share capital of the Issuer is under
option or agreed conditionally or unconditionally to be put under option;
 
-11-

--------------------------------------------------------------------------------


 

(ll)
Conduct of Business



Each of the Issuer and its Subsidiaries (i) possesses or has obtained all
material licences, permits, concessions, certificates, consents, orders,
approvals and other authorisations from, and has made all declarations and
filings with, all national, state, local and other governmental authorities
(including foreign regulatory agencies), all self-regulatory organisations and
all courts and other tribunals, domestic or foreign, necessary to own or lease,
as the case may be, and to operate its properties and to carry on its business
as conducted as at the date hereof and (ii) has not received and does not expect
to receive any notice of proceedings relating to the revocation or modification
of any such license, permit, certificate, consent, order, approval or other
authorisation; and (iii) is in compliance in all material respects with all laws
and regulations relating to the conduct of its business as conducted as at the
date hereof;
 

(mm)
Tax Returns

 
Each of the Issuer and its Subsidiaries has duly and timely filed all tax
returns that are required to be filed in all relevant jurisdictions or has duly
requested extensions thereof and has paid all taxes required to be paid by any
of them in all relevant jurisdictions and any related assessments, fines or
penalties, except for any such tax, assessment, fine or penalty that is being
contested in good faith and by appropriate proceedings or where the failure to
file or make payment would not, singly or in the aggregate, have a material
adverse effect. There is no dispute or disagreement outstanding nor is any
dispute or disagreement contemplated with any revenue authority in any
jurisdiction regarding liability to any tax or duty (including in each case,
penalties or interest) recoverable from the Issuer or any of its Subsidiaries or
regarding the availability of any relief from tax or duty to the Issuer or any
of its Subsidiaries and there are no circumstances which make it likely that any
such dispute or disagreement will commence or that any claims are being or
likely to be asserted against the Issuer or any of its Subsidiaries that would
individually or in the aggregate have a material adverse effect;
 

(nn)
Related Party

 
No material relationship, direct or indirect, exists between or among any of the
Issuer or its Subsidiaries or any affiliate of the Issuer or its subsidiaries,
on the one hand, and any current director, officer, stockholder, customer or
supplier of any of them (including any member of their immediate family), on the
other hand, which has not been disclosed in the Periodic Reports of the Issuer;
 

(oo)
No Distribution of Other Offering Material

 
Neither the Issuer nor any of its Subsidiaries or affiliates has distributed,
nor will it distribute, any offering material in connection with the offer and
sale of the Bonds, the Warrants and the Shares upon the conversion of the Bonds
and the Warrants f; and
 

(pp)
Registration Statement Conformity to Requirements of the Act; No Untrue
Statements or Omissions

 
The Issuer meets the requirements for use of Form S-1 under the Securities Act
and has prepared and filed a registration statement on Form S-1 (No. 333-138603)
(the “Registration Statement”) with the Commission, in the form heretofore
delivered to the Subscriber. Each prospectus contained in the Registration
Statement, at the time of filing thereof, conformed in all material respects to
the requirements of the Securities Act and the rules and regulations of the
Commission thereunder, and each such prospectus did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
-12-

--------------------------------------------------------------------------------


 

4.2
Warranties by the Subscriber

 

(a)
The Subscriber acknowledges that none of the Bonds, the Shares or the Warrants
have been registered under the Securities Act and that the Bonds and the
Warrants are being sold to the Subscriber in a non-public offering;

 

(b)
The Subscriber has such knowledge and experience in financial, business and
international investment matters that it is capable of evaluating the merits and
risks of purchasing the Bonds and the Warrants, has had the opportunity to ask
questions of, and receive answers and request information from the Issuer;

 

(c)
The Subscriber represents that it is an “accredited investor” as defined in Rule
501 of Regulation D of the Securities Act;

 

(d)
The Subscriber is purchasing the Bonds and the Warrants for its own account and
not with a view to any distribution thereof; and

 

(e)
The Subscriber acknowledges, represents and agrees that:

 

(i)
the Bonds and the Warrants offered outside the United States in reliance on
Regulation S (“Regulation S”) of the Securities Act will be represented by
Global Certificates;

 

(ii)
it is, or at the time the Bonds and the Warrants are purchased will be, the
beneficial owner of the Bonds and the Warrants and (a) it is outside the United
States and is not a U.S. person (as defined in Regulation S); and (b) it is not
an affiliate of the Issuer or a person acting on behalf of such an affiliate;
and

 

(iii)
it understands that neither of the Bonds nor the Shares of the Issuer issuable
upon conversion of the Bonds nor the Warrants have yet been registered under the
Securities Act or any applicable U.S. state securities laws and, until 40 days
after the settlement date of the sale of the Bonds, it agrees not to offer,
sell, pledge or otherwise transfer the Bonds or the Shares or the Warrants
except (a) inside the United States to a person whom the Subscriber reasonably
believes is a qualified institutional buyer (a “QIB”) (as defined in Rule 144A
of the Securities Act) pursuant to an exemption from registration under the
Securities Act; (b) outside the United States to a non-U.S. person in compliance
with Regulation S; (c) pursuant to another exemption from registration under the
Securities Act (if available); or (d) pursuant to an effective registration
statement under the Securities Act.

 

4.3
Interpretation

 
For the purpose of this Clause 4:



“Person” includes any individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organisation, trust, state or agency of a
state (in each case, whether or not having separate legal personality); and
 
-13-

--------------------------------------------------------------------------------


 
“Subsidiary” means in relation to any Person and at any particular time, any
entity of which more than fifty percent (50%) of the issued share capital having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions is then beneficially owned by such Person
and/or one (1) or more of its Subsidiaries and “Subsidiaries” means two (2) or
more of such companies.
 

5.
UNDERTAKINGS BY THE ISSUER

 
The Issuer undertakes with the Subscriber as follows:
 

5.1
Taxes

 
The Issuer will pay (a) any stamp, issue, registration, documentary or other
taxes and duties, including interest and penalties, payable in the United States
on or in connection with the creation, issue and offering of the Bonds or the
Warrants or the execution or delivery of the Contracts; and (b) in addition to
any amount payable by it under this Agreement, any value added, turnover or
similar tax (other than a tax levied on the overall tax income of the
Subscriber) payable in respect of that amount. The Issuer shall indemnify the
Subscriber against any claim, demand, action, liability, damages, cost, loss or
expense (including, without limitation, reasonable legal fees) which it may
incur as a result or arising out of or in relation to any failure to pay or
delay in paying any of the same.
 

5.2
Financial and Business Condition

 
The Issuer will forthwith notify the Subscriber promptly of any material
development in the financial or business condition, or in the earnings, business
affairs or business prospects of the Issuer or the Consolidated Group, whether
or not arising in the ordinary course of business at any time prior to payment
being made to the Issuer on the Closing Date.
 

5.3
Delivery of Bonds and Warrants

 
The Issuer will make such reasonable arrangements satisfactory to the Subscriber
as it can to ensure that the Global Certificate for the Bonds and the Global
Certificate for the Warrants and any definitive Bonds and Warrants are delivered
to, in the case of the Bonds, the Principal Paying and Conversion Agent for
authentication in the form required by, and otherwise in accordance with, the
Trust Deed and the Agency Agreement and, in the case of the Warrants, the
Warrant Agent for authentication in the form required by the Warrant Instrument
and the Warrant Agency Agreement.
 

5.4
Due Diligence

 
The Issuer will co-operate with the Subscriber in respect of, and participate
in, the due-diligence procedures required by the Subscriber in connection with
the issue of the Bonds and the Warrants.
 

5.5
Registration

 
Within 30 days of the date hereof, the Issuer will amend the Registration
Statement to register the Bonds, the Warrants and the Shares issuable upon
conversion of the Bonds and exercise of the Warrants and file such amendment
with the Commission. The Issuer shall use its best endeavours to cause the
Registration Statement as so amended to become effective as promptly as
possible. Each prospectus contained in the Registration Statement will conform
in all material respects to the requirements of the Securities Act and the rules
and regulations of the Commission thereunder, and each such prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
-14-

--------------------------------------------------------------------------------


 

5.6
Restrictions on Other Issues

 
The Issuer will not, for a period of ninety (90) days after the Closing Date,
other than as contemplated by the form of the prospectuses included in the
Registration Statement on the date hereof, without the prior written consent of
the Subscriber, issue, offer, lend, sell, contract to sell, pledge, grant or
otherwise dispose of or encumber (or publicly announce any (or any intention to
make) such issue, offer, lease, sale, contract to sell, pledge, grant, disposal
or encumbrance), any Shares or securities convertible or exchangeable into or
exercisable for Shares or warrants or other rights to purchase Shares; save, in
the case of (a) above, for the issue, offer, exercise, allotment, appropriation
or grant of Shares to or for the benefit of employees of the Issuer (including
directors holding office) or any subsidiary of the Issuer pursuant to any
employees’ share scheme or plan which (i) is in compliance with the regulations
and stock exchange rules governing the Issuer and its Shares and (ii) does not
amount to, relate to, or entitle such persons to receive, Shares in excess of
ten percent (10%) of the average number of issued and outstanding Shares during
any twelve (12) months.
 

5.7
No Actions Causing Adjustments to the Conversion Price or the Subscription Price

 
Between the date of this Agreement and the Closing Date (both dates inclusive),
neither the Issuer nor any person acting on behalf of either of them will take,
directly or indirectly, any action designed to or which constitutes or which
might reasonably be expected to cause or result in an adjustment of the initial
Conversion Price of the Bonds or the Subscription Price of the Warrants.
 

5.8
No Encumbrances

 
The Issuer shall deliver the Shares free and clear of all liens, claims,
charges, security, encumbrances or like interests upon conversion of the Bonds
in accordance with the Trust Deed and the Terms and Conditions, and upon
exercise of the Warrants in accordance with the Warrant Instrument.
 

5.9
Listing

 
The Issuer confirms that it shall use its best endeavours to promptly list the
Shares into which the Bonds are or may be convertible pursuant to the Terms and
Conditions and the Warrants are or may be exercisable pursuant to the Warrant
Instrument, as the case may be, on the AMEX and in any event no later than three
hundred and sixty-five (365) days after the Closing Date. The Issuer will use
its best endeavours to maintain such listing, provided that, if the Issuer is
unable to maintain such listing having used such endeavours, the Issuer shall
use its best endeavours to obtain and maintain a listing of the Shares on such
other stock exchange(s) as the Issuer may agree with the Subscriber or, after
the Closing Date, the Trustee.
 
-15-

--------------------------------------------------------------------------------


 

5.10
No Announcements



The Issuer shall not, without the prior written consent of the Subscriber, make
any public announcement with respect to the Bonds and the Warrants. This
provision will not apply to any such public announcement required by any
applicable law, regulation or listing rules governing the Issuer and its Shares
provided that, subject to compliance with applicable laws, prior to the making
or despatch thereof the Issuer shall (i) inform the Subscriber and (ii) consult
(to the maximum extent practicable) with the Subscriber as to the content,
timing and manner of making such public announcement or despatch thereof and the
Issuer shall consider all reasonable requests of the Subscriber in relation
thereto.
 

5.11
Use of Proceeds

 
The Issuer will use the net proceeds received by it from the issue of the Bonds
and the Warrants for general corporate financing purposes of the Issuer and its
Subsidiaries. The Issuer will ensure that proceeds raised in connection with the
issue of the Bonds and the Warrants will not directly or indirectly be lent,
contributed or otherwise made available to any person or entity (whether or not
related to the Issuer) for the purpose of financing the activities of any person
or for the benefit of any country currently subject to any United States
sanctions administered by OFAC.
 

5.12
Agreements

 
The Issuer will execute the Trust Deed, the Agency Agreement, the Registration
Rights Agreement, the Warrant Agency Agreement and the Warrant Instrument on or
before the Closing Date.
 

5.13
Documents

 
Up to the Closing Date, the Issuer will furnish to the Subscriber, copies of
each document filed by it with the Commission as well as copies of any financial
statements and other periodic reports that the Issuer furnishes to holders of
its debt securities or to its shareholders.
 

5.14
Liquidity

 
The Issuer will not, and will procure that none of its Subsidiaries will, create
any material relationships with any off-balance sheet entities that are
contractually limited to narrow activities that facilitate the transfer of or
access to assets or liabilities by the Issuer or any of its Subsidiaries, such
as structured finance entities and special purpose entities, that are reasonably
likely to have a material effect on the liquidity of the Issuer or any of its
Subsidiaries or the availability thereof or the requirements of the Issuer or
any of its Subsidiaries for capital resources.
 

6.
CONDITIONS PRECEDENT

 

6.1
Conditions Precedent

 
The obligations of the Subscriber to subscribe and pay for the Bonds and the
Warrants are conditional upon:
 

(a)
Contracts

 
The execution and delivery of the Trust Deed, the Agency Agreement, the
Registration Rights Agreement, the Warrant Instrument and the Warrant Agency
Agreement by the respective parties.


-16-

--------------------------------------------------------------------------------





(b)
Compliance and Material Adverse Change

 
On the Closing Date (i) the representations and warranties of the Issuer in this
Agreement being true, accurate and correct at, and as if made on, the Closing
Date, (ii) the Issuer having performed all of its obligations under this
Agreement to be performed on or before the Closing Date, (iii) there having
been, as at the Closing Date, no change which is materially adverse to the
condition (financial or other), business, prospects, properties, shareholders’
equity, results of operations or general affairs of the Issuer or of the
Consolidated Group taken as a whole since 31 December, 2006 and (iv) there
having been delivered to the Subscriber a certificate dated the Closing Date,
signed by a duly authorised officer of the Issuer (substantially in the form of
Schedule 3 to this Agreement) to the effect stated in (i), (ii) and (iii).
 

(c)
Legal Opinion

 
On or before the Closing Date, there having been delivered to the Subscriber
opinions in form and substance satisfactory to the Subscriber, dated the Closing
Date of:
 

(i)
Kirkpatrick & Lockhart Preston Gates Ellis LLP, legal advisers to the Issuer as
to the laws of England;

 

(ii)
Kirkpatrick & Lockhart Preston Gates Ellis LLP, legal advisers to the Issuer as
to the federal laws of the United States and the laws of the State of Delaware;
and

 

(iii)
Paul, Hastings, Janofsky & Walker, legal advisers to the Subscriber as to the
laws of England.

 

(d)
Ratings

 
No rating agency having downgraded, nor given notice or made any public
announcement of any intended or potential downgrading or of any review or
surveillance with negative implications of, the rating accorded to any debt
securities of the Issuer.
 

(e)
Due Diligence

 
The Subscriber having been reasonably satisfied with the results of its due
diligence investigations on the Issuer and its Subsidiaries.
 

(f)
Registration Rights Agreement

 
The Issuer executing the Registration Rights Agreement in form and substance
satisfactory to the Subscriber.
 

(g)
Others

 
On or before the Closing Date, there having been delivered to the Subscriber any
other documents (including, but not limited to, any resolutions, consents and
authorities) relating to the issue of the Bonds or the Warrants which the
Subscriber may reasonably require.
 

6.2
Waiver



The Subscriber may, at its discretion and upon such terms as they think fit,
waive compliance with the whole or any part of Clause 6.1.
 
-17-

--------------------------------------------------------------------------------




7.
CLOSING

 

7.1
Delivery of Global Certificate and Registration of Holdings

 
Not later than 10:00 a.m. (New York time) on the Closing Date, the Issuer will
issue the Bonds and the Warrants and procure the entry in the register of
Bondholders (as defined in the Terms and Conditions) and the register of
Warrantholders (as defined in the Warrant Instrument) of the name of the
Subscriber to be the holder of the Bonds and the Warrants and the Registrar will
deliver a Global Certificate duly executed and authenticated representing the
aggregate principal amount of each of the Bonds and a Global Certificate duly
executed and authenticated representing the Warrants to the nominee of a
depositary (the “Common Depositary”) common to Euroclear and Clearstream in
accordance with the Trust Deed and the Paying and Conversion Agency Agreement.
Delivery of the Global Certificates for each of the Bonds and the Warrants and
completion of the register of Bondholders and the register of Warrantholders
shall constitute the issue and delivery of the Bonds and the Warrants, as the
case may be.
 

7.2
Payment

 
Immediately against such delivery and registration, the Subscriber shall,
subject to the conditions mentioned in Clause 6, pay or procure to be paid to
the Issuer, (a) the net subscription moneys (being the Subscription Price less
any amount deductible under, or under any arrangement referred to in, Clause 9)
for the Bonds and (b) the aggregate Warrant Issue Price for the Warrants to be
subscribed by it to such bank account as shall be notified by the Issuer to the
Subscriber. Such payment by or on behalf of the Subscriber for the Bonds and the
Warrants to the Issuer pursuant to this Clause 7.2 shall be a complete discharge
of the Subscriber’s obligation to make such payments.
 
Payment under this Clause 7.2 shall be made in United States dollars by the
Subscriber in United States dollars in same day settlement funds to such United
States dollar account in New York City as shall have been notified by the Issuer
to the Subscriber not later than five (5) days prior to the Closing Date,
evidence of such payment taking the form of a confirmation from the Issuer that
it has received such payment.
 

8.
COMMISSION

 
The Issuer agrees to pay to the Subscriber a commission of three percent (3%) of
the principal amount of the Bonds. Such commission shall be deducted from the
subscription moneys for the Bonds subscribed by the Subscriber.
 

9.
FEES AND EXPENSES

 

9.1
General Expenses

 
The Issuer agrees to pay, or in the case of expenses incurred by the Subscriber,
reimburse promptly upon presentation of invoices, to the extent reasonably and
properly incurred:
 

(a)
all costs and expenses in connection with (a) the preparation, production and
(where appropriate) printing of the Bonds, the Warrants, the Contracts and all
other documents relating to the issue of the Bonds or the Warrants, as the case
may be, (b) the initial delivery and distribution (including transportation and
packaging but not insurance (other than to the place of distribution)) of the
Bonds or the Warrants and (c) the listing of the Shares on the AMEX; and



-18-

--------------------------------------------------------------------------------


 

(b)
the fees and expenses of the Subscriber’s legal counsel and any other
professional advisers engaged by the Subscriber in connection with the issue of
the Bonds or the Warrants and all travelling, telecommunications, postage,
accommodation, marketing and other out-of-pocket and roadshow and investor
presentation expenses, disbursements of the Subscriber, any charges levied by
regulators or the AMEX, any expenses relating to any stock lending incurred by
the Subscriber in connection with the issue of the Bonds or the Warrants and any
value added and goods and services tax thereon.

 

9.2
Issuer’s Other Expenses

 
The Issuer shall bear and pay:
 

(a)
the fees and expenses of the Trustee and the agents appointed under the Trust
Deed and the Agency Agreement in relation to the preparation and execution of
the Contracts, the issue and authentication of the Bonds or the Warrants and the
performance of their duties under the Contracts, including the legal fees and
expenses of Trustee's counsel; and

 

(b)
the fees and expenses of the legal, accountancy and any other professional
advisers instructed by the Issuer in connection with the creation and issue of
the Bonds or the Warrants and in each such case any value added tax thereon.

 

9.3
Withholding Tax

 
All payments by the Issuer under this Agreement shall be paid without set-off or
counterclaim, and free and clear of and without deduction or withholding for or
on account of, any present or future taxes, levies, imports, duties, fees,
assessments or other charges of whatever nature, imposed by the United States or
any other relevant jurisdiction or by any department, agency or other political
subdivision or taxing authority thereof or therein, and all interest, penalties
or similar liabilities with respect thereto (“Taxes”). If any Taxes are required
by law to be deducted or withheld in connection with any such payment, the
Issuer will increase the amount paid so that the full amount of such payment is
received by the payee as if no such deduction or withholding had been made. In
addition, the Issuer agrees to indemnify and hold the Subscriber harmless
against any Taxes which they are required to pay in respect of any amount paid
by the Issuer under this Agreement.
 

9.4
Stamp Duties

 
The Issuer shall pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable upon or in connection with the creation and issue of the Bonds or
the Warrants and the execution of the Contracts, and the Issuer shall indemnify
the Subscribers against any claim, demand, action, liability, damages, cost,
loss or expense (including, without limitation, reasonable legal fees) which it
may incur as a result or arising out of or in relation to any failure to pay or
delay in paying any of the same.
 

10.
INDEMNIFICATION

 

10.1
Without prejudice to the other rights or remedies of the Subscriber, the Issuer
undertakes to the Subscriber that if the Subscriber or any of its affiliates,
directors, officers, employees, agents or controlling persons (within the
meaning of Section 15 of the Securities Act and Section 20 of the U.S.
Securities Exchange Act of 1934, as amended) (together with the Subscriber, each
a “Relevant Party”) incurs any liability, damages, cost, loss or expense
(including, without limitation, legal fees, costs and expenses) (a “Loss”)
arising out of, in connection with, or based on, any actual or alleged breach of
the representations, warranties and undertakings contained in, or made or deemed
to be made by the Issuer under, this Agreement, the Issuer shall pay to the
Subscriber on demand an amount equal to such Loss. The Subscriber shall not have
any duty or obligation, whether as fiduciary or trustee for any Relevant Party
or otherwise, to recover any such payment or to account to any other person for
any amounts paid to it under this Clause 10.1.

 
-19-

--------------------------------------------------------------------------------


 

10.2
In case any action shall be brought against any Relevant Party in respect of
which recovery may be sought from the Issuer under this Clause 10, the
Subscriber shall promptly notify the Issuer in writing but failure to do so will
not relieve the Issuer from any liability under this Agreement.

 

10.3
The Issuer shall not, without the prior written consent of the Relevant Party,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim or action in respect of which recovery may be sought
hereunder (whether or not any Relevant Party is an actual or potential party to
such claim or action) unless such settlement, compromise or consent includes an
unconditional release of each Relevant Party from all liability arising out of
such claim or action and does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of a Relevant Party.

 

10.4
Indemnification for any Losses incurred in connection with an alleged breach
(that is not also an actual breach) will only apply if the Subscriber or any
other Relevant Party is not the party alleging the breach.

 

11.
TERMINATION

 

11.1
The Subscriber’s Ability to Terminate

 
Notwithstanding anything contained in this Agreement, the Subscriber may, by
giving notice to the Issuer at any time prior to payment of the net subscription
moneys for the Bonds and the aggregate Warrant Issue Price for the Warrants to
the Issuer on the Closing Date, terminate this Agreement in any of the following
circumstances:
 

(a)
if there shall have come to the notice of the Subscriber any breach by the
Issuer of any of the warranties and representations contained in Clause 4 or any
failure to perform any of the Issuer’s undertakings or agreements in this
Agreement;

 

(b)
if any of the conditions specified in Clause 6 has not been satisfied or waived
by the Subscriber by the Closing Date; or

 

(c)
(i) if, in the opinion of the Subscriber, since the date of this Agreement,
there shall have been such a change (whether or not foreseeable at the date of
this Agreement) in national or international financial, political or economic
conditions or currency exchange rates or exchange controls as would in its view
be likely to prejudice materially dealings in the Bonds or the Warrants in the
secondary market or (ii) if there occurs any disruption to trading generally on
the New York Stock Exchange, NASDAQ, the AMEX, the London Stock Exchange plc’s
market for listed securities, the Main Board or Growth Enterprises Market of The
Stock Exchange of Hong Kong Limited.

 
-20-

--------------------------------------------------------------------------------


 

11.2
Consequences of Termination

 
Upon such notice being given this Agreement shall terminate and be of no further
effect and no party shall be under any liability to any other in respect of this
Agreement, except that the Issuer shall remain liable for the payment of all
costs and expenses referred to in Clause 9 and any liabilities arising before or
in relation to such termination, the Subscriber shall remain liable under
Clauses 3.2 and 3.3 and the obligations of the Issuer pursuant to Clause 12,
which would have continued had the arrangements for the subscription and issue
of the Bonds been completed, shall continue.
 

12.
SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS

 
The representations, warranties, agreements, undertakings and indemnities of the
Issuer in this Agreement shall continue in full force and effect notwithstanding
completion of the arrangements for the subscription and issue of the Bonds or
the Warrants, the Subscriber’s actual or constructive knowledge with respect to
any of the matters referred to in the representations and warranties, or any
investigation made by or on behalf of the Subscriber or the termination of this
Agreement pursuant to Clause 11.
 

13.
COMMUNICATIONS

 

13.1
Addresses

 
Any communication shall be given by letter, fax or telephone:
 
in the case of notices to the Issuer, to it care of:
 
China Architectural Engineering, Inc.
105 Baishi Rd., Jiuzhou West Avenue
Zhuhai, 519070
China
Telephone no.:  +86-756-853-8908
Fax no. +86-756-853-8922
Attention:  Luo Ken Yi
 
and in the case of notices from the Issuer to the Subscriber, to the Subscriber
at:
 
ABN AMRO Bank N.V.
250 Bishopsgate
London EC2M 4AA
United Kingdom
Telephone no.:  +44 207 678 3145
Fax no. +44 207 678 6484
Attention:  Global Financial Markets
 

13.2
Effectiveness

 
Any communication shall take effect, in the case of a letter, at the time of
delivery, in the case of fax, at the time of despatch or, in the case of
telephone, when made.


-21-

--------------------------------------------------------------------------------





13.3
Confirmations

 
Any communication not by letter shall be confirmed by letter but failure to send
or receive the letter of confirmation shall not invalidate the original
communication.
 

14.
GOVERNING LAW AND JURISDICTION

 

14.1
Governing Law

 
This Agreement, as to which time shall be of the essence, shall be governed by
and construed in accordance with English law.
 

14.2
Jurisdiction

 
Subject to sub-clause 14.3, the Issuer agrees for the benefit of the Subscriber
that the courts of England are to have exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this Agreement and
accordingly submit to the exclusive jurisdiction of the courts of England.
 

14.3
The Subscriber may take any suit, action or proceedings (together referred to as
Proceedings) against the Issuer in any other court of competent jurisdiction and
concurrent Proceedings in any number of jurisdictions. The Issuer hereby
appoints The London Law Agency of 69 Southampton Row, London WC1B 4ET for the
time being in England, to accept service of any Proceedings on its behalf.

 

15.
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one (1)
instrument.
 

16.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
A person who is not a party to this Agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of these presents, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.
 

17.
INVALIDITY

 
If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, such
provision or part shall to that extent be deemed not to form part of this
Agreement but the legality, validity and enforceability of the remainder of this
Agreement shall not be affected.
 

18.
ENTIRE AGREEMENT

 
This Agreement constitutes the whole and only agreement between the parties
relating to the offering, issue and sale of the Bonds and the Warrants.
 
[Remainder of the page intentionally left blank]


-22-

--------------------------------------------------------------------------------




SCHEDULE 1
TERMS AND CONDITIONS OF THE BONDS



-23-

--------------------------------------------------------------------------------


 
SCHEDULE 2
FORM OF WARRANT INSTRUMENT


-24-

--------------------------------------------------------------------------------




SCHEDULE 3
FORM OF CERTIFICATE OF NO MATERIAL ADVERSE CHANGE
 
[l] 2007
 

To:
ABN AMRO Bank N.V.
250 Bishopsgate
London EC2M 4AA
United Kingdom

   

 
Attention: Global Financial Markets

 
Dear Sirs
 
China Architectural Engineering, Inc. (the Issuer)
US$10,000,000 Variable Rate Convertible Bonds due 2012 (the Bonds)
800,000 Warrants Expiring 2010 (the Warrants)
 
I, being a duly authorised officer of the Issuer, refer to the Subscription
Agreement dated [l] 2007 (the “Subscription Agreement”) between the Issuer and
ABN AMRO Bank N.V. relating to the issue of the Bonds and the Warrants.
 
As required by the Subscription Agreement, I certify that at today’s date (a)
the representations and warranties of the Issuer contained in the Subscription
Agreement are true, accurate and correct at, and as if made, today, (b) the
Issuer has performed all of its obligations under the Subscription Agreement to
be performed on or before today and (c) there has been no change which is
materially adverse to the condition (financial or other), business, prospects,
properties, shareholders' equity, results of operations or general affairs of
the Issuer or of the Consolidated Group (as defined in the Subscription
Agreement) taken as a whole since 31 December, 2006.
 
Yours faithfully

       
China Architectural Engineering, Inc.
                    By:    

--------------------------------------------------------------------------------

[name]
Director
   

 
-25-

--------------------------------------------------------------------------------


 
This Agreement has been entered into on the date stated at the beginning.
 
The Issuer

       
CHINA ARCHITECTURAL ENGINEERING, INC.
                  By:    /s/ Luo Ken Yi     

--------------------------------------------------------------------------------

Name:    Luo Ken Yi     

--------------------------------------------------------------------------------

Title:    Chairman
    March 27, 2007

--------------------------------------------------------------------------------

 
             
The Subscriber
             
ABN AMRO BANK N.V.
           
27 March 2007 
        By:    /s/ Graeme Booth      By:    /s/ Fraser Ross  

--------------------------------------------------------------------------------

Name:    Graeme Booth 
   

--------------------------------------------------------------------------------

Name:    Fraser Ross  

--------------------------------------------------------------------------------

Title:    Head of Asian Equity Limited
   

--------------------------------------------------------------------------------

Title:    Regional Legal Counsel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

                        

 
Signature Page of Subscription Agreement



--------------------------------------------------------------------------------


 